The sole question for determination in this case is whether Section 13195-1, General Code, known as the "Padlock Act," is constitutional. The Ohio statute above referred to is so nearly identical with the national prohibition law on the same subject that we are constrained to follow the decisions of the United States Supreme Court which have declared the national law to be constitutional. Mugler v. Kansas, 123 U.S. 623; Lewisohn v.United States, 258 U.S. 630; Grossfield v. United States,276 U.S. 494.
The petition in error will therefore be dismissed.
Petition in error dismissed.
MARSHALL, C.J., JONES, MATTHIAS, DAY, ALEEN, KINKADE and STEPHENSON, JJ., concur. *Page 643